DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The filing date of the present invention is 05/01/2017. 
This action is in response to amendments and/or remarks filed on 01/04/2022. In the current amendments claims 3-4 and 17-18 has been cancelled. Claims 1-2, 5-16 and 19-24 are currently pending and have been examined. 
In response to arguments and/or remarks filed on 01/04/2022, the 35 U.S.C 103 rejections made in the previous Office Action has been withdrawn.


Allowable Subject Matter
Claims 1-2, 5-16 and 19-24 are allowed. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Independent claim 1 is directed to a computer-executed method for providing a music track for playing in a geographical location by an electronic player device, the method comprising: providing one or more electrical biometric sensors configured to sense biometric data from each one of a group of two or more people in a geographical 
None of the prior arts, either alone or in combination, teaches the limitations of claim 1, particularly: 
“determining by the interpretation module, based at least in part on the analysis of the biometric data and the environmental data, an aggregate likeness index with respect to a current music track being played in the geographical location, wherein the determined aggregate likeness index is based at least in part on processing in the interpretation module all the biometric data received by the one or more electrical biometric sensors from each one of the group of the two or more people in the geographical location;”2

Independent claim 10 is directed to “a computer-executed method for providing a music track for playing within a geographical location by an electronic player device, the method comprising: providing one or more electrical biometric sensors configured to sense biometric data from each one of a group of two or more people in a geographic location; providing an electrical environmental sensor for sensing environmental data corresponding to the geographical location; receiving, by an interpretation module from the one or more electrical biometric sensors, biometric data sensed by the one or more electrical biometric sensors from each one of the group of the two or more people in the geographical location…”
None of the prior arts, either alone or in combination, teaches the limitations of claim 10, particularly: 


Independent claim 15 is directed to “a computer-executed system for providing a digital music track for playing in a geographical location by an electronic player device, the system comprising: an electronic player device for playing digital music tracks, the electronic player device containing a player processor and having circuitry and logic for performing calculations and logic operations for playing digital music tracks; one or more biological sensors configured to sense biometric data from each one of a group of one or more people in the geographical location…”
None of the prior arts, either alone or in combination, teaches the limitations of claim 15, particularly: 
“and determine, based at least in part on the analysis of the biometric data and the environmental data, an aggregate likeness index with respect to a current music track being played in the geographical location, wherein the determined aggregate likeness index is based at least in part on processing in the interpretation module all the biometric data received by the one or more electrical biometric sensors from each one of the group of the one or more people in the geographical location;”2


The closest prior art of record are the following:
Chong et al. (US 2016/0371372 A1) teaches music recommendation to user of the mobile devices and acquired one or more measurements from one biometric sensor to obtain biometric information of the user.  
Ingrassia et al. (US 2011/0295843 A1) teaches a real time method of automatically providing a context aware playlist of media items is carried out by per forming at least the following operations.
Zhang et al. (US 2015/0186780 A1) teaches biometric based music recommendations that take changing music preferences of uses from time to time as their biometrics change due to user wellness states. 
GARTEN et al. (US 2015/0297109 A1) teaches a system and method may be provided for associating bio signal data (e.g. EEG brain scan data) from at least one user with at least one music data item (e.g. Song, or piece of music).

However, taken alone or in combination, the aforementioned prior art references do not sufficiently teach or suggest the claim limitations as recited in the claimed invention in each of claim 1, 10 and 15, which includes the features: 
“and determine, based at least in part on the analysis of the biometric data and the environmental data, an aggregate likeness index with respect to a current music track being played in the geographical location, wherein the determined aggregate likeness index is based at least in part on processing in the interpretation module all the 
2
Dependent claims 2, 5-9 and 21-22 are allowed for dependency of independent claim 1. 
Dependent claims 11-14 are allowed for dependency of independent claim 10. 
Dependent claims 16, 19-20 and 23-24 are allowed for dependency of independent claim 15. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VAN C MANG whose telephone number is (571)270-7598. The examiner can normally be reached Mon - Fri 8:00-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/V.M./
Examiner, Art Unit 2126 
/ANN J LO/Supervisory Patent Examiner, Art Unit 2126